268 U.S. 366 (1925)
MISSOURI PACIFIC RAILROAD CO.
v.
REYNOLDS-DAVIS GROCERY CO.
No. 329.
Supreme Court of United States.
Submitted April 21, 1925.
Decided May 25, 1925.
CERTIORARI TO THE SUPREME COURT OF ARKANSAS.
Messrs. Thomas B. Pryor and Vincent M. Miles for petitioner. Mr. Edward J. White was also on the brief.
*368 Messrs. Joseph M. Hill, Harry P. Daily, and John P. Woods, for respondent.
*367 MR. JUSTICE BRANDEIS delivered the opinion of the Court.
This action was brought in a state court of Arkansas by Reynolds-Davis Grocery Company against the Missouri Pacific Railroad to recover for the loss of part of a carload of sugar shipped from Raceland, Louisiana, to Fort Smith, Arkansas, on a through bill of lading. The loss occurred within the city of Fort Smith while the car was in the possession of the Saint Louis-San Francisco Railroad. This carrier had been employed by the Missouri Pacific to switch the car from a point on its lines within the city to the consignee's warehouse, which lay within the city on the lines of the switching carrier. The Missouri Pacific, relying upon Oregon-Washington Railroad & Navigation Co. v. McGinn, 258 U.S. 409, requested the trial court to rule that, as the bill of lading provided that no connecting carrier should be liable for any damage which did not occur on its own lines, and delivery at the consignee's warehouse was part of an interstate shipment, the defendant was not liable, because it was neither the initial nor the delivering carrier. The court refused to rule as requested; the jury found for the plaintiff; and the judgment entered on the verdict was affirmed by the Supreme Court of Arkansas. 161 Ark. 579. This Court granted a writ of certiorari. 265 U.S. 577.
The joint through rate covered delivery at the warehouse of the consignee. The bill of lading named Morgan's Louisiana & Texas Railroad and Steamship Company as the initial carrier and the route designated therein named the Missouri Pacific as the last of the connecting carriers. Its lines enter Fort Smith but do not extend to the consignee's warehouse. It employed the *369 Saint Louis-San Francisco to perform the necessary switching service. And it paid therefor $6.30, the charge fixed by the tariff on file with the Interstate Commerce Commission. The switching carrier was not named in the bill of lading and did not receive any part of the joint through rate. It was simply the agent of the Missouri Pacific for the purpose of delivery. The Missouri Pacific was the delivering carrier and is liable as such.
Affirmed.